773 N.W.2d 720 (2009)
FURNESS GOLF CONSTRUCTION, INC., f/k/a Castle Rock Communications, Inc., Plaintiff, and
Transcontinental Insurance Company, Intervening Plaintiff-Appellant
v.
RVP Development Corporation, Defendant-Appellee.
RVP Development Corporation, a Michigan corporation, Plaintiff-Appellee,
v.
Furness Golf Construction, Inc., f/k/a Castle Rock Communications, Inc., Defendant, and
Transcontinental Insurance Company, Intervening Defendant-Appellant.
Docket No. 139351, 139352. COA No. 279398.
Supreme Court of Michigan.
October 26, 2009.

Order
On order of the Court, the application for leave to appeal the June 11, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are *721 not persuaded that the questions presented should be reviewed by this Court.